355 F. Supp. 2d 19 (2004)
MONTANA SHOOTING SPORTS ASSOCIATION, INC., et al. Plaintiffs,
v.
NORTON, et al. Defendants.
No. 01-2011 (RJL).
United States District Court, District of Columbia.
September 29, 2004.
*20 Steven James Lechner, Denver, CO, William Perry Pendley, Lakewood, CO, for Plaintiffs.
Adam D. Issenberg, Ann D. Navaro, U.S. DOJ Environment & Natural Resources Division, Washington, DC, for Defendants.

MEMORANDUM OPINION AND ORDER
LEON, District Judge.
Montana Shooting Sports Association, Inc., an association created for the purpose of supporting, promoting, and educating its members regarding firearms and firearm safety, together with its president and another active member bring this lawsuit against the Department of the Interior, the Secretary of the Interior, the Bureau of Land Management ("BLM"), the director of BLM, the director of BLM in the State of Montana, and the BLM Montana field manager to challenge a Closure Order of public lands in Montana. Before the Court are plaintiffs' Motion for Summary Judgment and defendants' Cross-Motion for Summary Judgment or in the Alternative to Dismiss. Upon due consideration of the parties' motions, the Court DENIES the plaintiffs' Motion for Summary Judgment, and GRANTS the government's Motion to Dismiss the complaint with prejudice for lack of subject matter jurisdiction.

BACKGROUND
In 1992, the BLM issued the Judith Valley Phillips Resource Management Plan Environmental Impact Statement ("the Plan"). Am. Compl. ¶ 15. The Plan established how 2.8 million acres of land in north-central Montana would be managed. PI. Mot. for Summ. J. at 3. A portion of these lands, known as "40 Complex," contains 20,000 acres of public land that was open to multiple uses, including hiking, camping, hunting, and recreational shooting of unregulated wildlife. Id.
The black-footed ferret has been on the endangered species list since 1967. Am. Compl. ¶ 12. In an effort to further establish the species, the Fish and Wildlife Services ("FWS") published final rules in 1994 to reintroduce the black-footed ferret into Montana as a nonessential experimental population. Am. Compl. ¶16. Under the rules, FWS would release annually at least 20 surplus black-footed ferrets into the defined experimental population area, *21 which included 40 Complex. The process would be repeatable thereafter for two to four years, or until the species was established. Am. Compl. ¶¶ 19-20.
A significant portion of the experimental population area contained prairie dog populations, which are essential to the reintroduction of the black-footed ferret. Id.; Am. Compl. ¶ 46. After the reintroduction plan was in place, however, the prairie dog populations in the experimental population areas began to decline. Def. Mot. Summ. J. at 7. In response, the BLM published a Closure Order in October 1999 that closed the public lands within the 40 Complex to the "discharge or use of firearms." Am. Compl. ¶ 23. The stated purpose of the order was "to protect [the] habitat for the reintroduction of the black-footed ferret." Am. Compl. ¶ 24.
In February 2002, Montana's Department of Fish, Wildlife, and Parks imposed seasonal restrictions on shooting prairie dogs and prohibited the shooting of the prairie dogs on black-footed ferret reintroduction sites. Def. Mot. Summ. J. at 8. And, in September 2002, the BLM rescinded the Closure Order because it was no longer necessary since the State had assumed responsibility for the management of the prairie dog population. Def. Mot. Summ. J. at 8.

ANALYSIS
Article III of the Constitution permits federal courts to decide only actual, ongoing cases and controversies. Lewis is v. Cont'l Bank Corp., 494 U.S. 472, 477, 110 S. Ct. 1249, 108 L. Ed. 2d 400 (1990). To establish a justiciable controversy, the plaintiff "must have suffered, or be threatened with, an actual injury traceable to the defendant," which is capable of being redressed by a favorable judicial decision. Id. If, however, there are intervening events that "make it impossible to grant the prevailing party with effective relief," then the case becomes moot and the court no longer has jurisdiction. Burlington N. R.R. Co. v. Surface Transp. Bd., 75 F.3d 685, 688 (D.C.Cir.1996).
In this case, plaintiffs seek declaratory and injunctive relief from the Closure Order issued by the BLM. Since the plaintiff filed this action, however, the BLM determined that intervening actions by the State of Montana rendered the Closure Order unnecessary, and it rescinded the order on September 3, 2002. As a result, this Court is unable to award any form of effective relief that is not already accomplished by the BLM's rescission of the Closure Order.[1] The plaintiffs have obtained everything that they could recover by a judgment of this Court in their favor, and their challenge is therefore moot.

ORDER
For the reasons set forth above, it is this 29th day of September, 2004 hereby
*22 ORDERED that the plaintiffs Motion for Summary Judgment [#23] is DNIED, and it is further
ORDERED that the defendant's Motion to Dismiss [#26] is GRANTED and the above-captioned case be dismissed with prejudice.
SO ORDERED.
NOTES
[1]  The voluntary cessation of allegedly illegal conduct does not necessarily deprive a court of jurisdiction. But, the voluntary cessation of conduct will render a case moot if "there is no reasonable expectation . . . that the alleged violation will recur," and intervening events have eradicated the effects of the alleged violation. County of Los Angeles v. Davis, 440 U.S. 625, 630, 99 S. Ct. 1379, 59 L. Ed. 2d 642 (1979) (internal quotations and citations omitted). The facts in this case do not fit within the voluntary cessation exception to the mootness doctrine because the BLM rescinded the challenged order and there is no reasonable expectation that the order could have any future effect. And, although plaintiffs assert that the defendants' allegedly illegal conduct could recur, the defendants have only asserted that they reserve the right to take future action that they are legitimately empowered to do using a valid procedure.